THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER ANY STATE SECURITIES LAW, AND MAY NOT BE PLEDGED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNTIL (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE
COMPANY OR OTHER COUNSEL TO THE HOLDER OF SUCH NOTE WHICH OTHER COUNSEL IS
SATISFACTORY TO THE COMPANY THAT SUCH NOTE MAY BE PLEDGED, SOLD, ASSIGNED,
HYPOTHECATED OR TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR APPLICABLE STATE SECURITIES LAWS.




SENIOR SECURED NOTE
 

$500,000.00 
New York, New York 
 
May 18, 2007 



Background:


The undersigned (the “undersigned” or the “Company”) has entered into that
certain Agreement and Plan of Merger and Reorganization, dated as of January 19,
2007, as amended (the “Merger Agreement”), by and among the Company, SBE, Inc.
(“SBE”), a Delaware corporation and Cold Winter Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of SBE (“Merger Sub”), which provides
for a merger (the “Merger”) of the undersigned with and into Merger Sub;


This Note was issued pursuant to the Note Purchase Agreement, dated as of May
18, 2007, between the Company and Lender (the “Note Purchase Agreement”);


Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Note Purchase Agreement; and


Prior to the date hereof, the undersigned issued certain senior secured notes
(the “Bridge Notes”) to certain lenders (the “Bridge Lenders”) in an aggregate
principal amount of $10,000,000.


FOR VALUE RECEIVED, the undersigned, a Delaware corporation having an address at
Biblioteksgatan 11, S111 46 Stockholm, Sweden, hereby promises to pay to the
order of SBE or assigns (“Lender”), at its offices located at 4000 Executive
Parkway, Suite 200, San Ramon, California 94583 or at such other place as the
Lender may from time to time designate to the undersigned in writing, on
September 30, 2007, or such earlier date as required hereunder, the sum of FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00) at a rate per annum equal to six percent
(6%). In no event, however, shall interest hereunder be in excess of the maximum
interest rate permitted by law.
 
 
 

--------------------------------------------------------------------------------

 


The obligations of the undersigned under this Note, together with all
obligations under the other Senior Secured Notes, are secured in accordance with
the terms of (i) certain Stockholder Pledge and Security Agreements, dated
February 28, 2006 (as amended, restated, modified and supplemented from time to
time, the “Stockholder Pledge Agreements”) between certain stockholders of the
Company and the Bridge Lenders, by the pledge of certain Collateral, as defined
in such Stockholder Pledge Agreements, respectively, and (ii) a Security
Agreement, dated February 28, 2006 (as amended, restated, modified and
supplemented from time to time, the “Security Agreement”) between the Company
and the Bridge Lenders, by the pledge of certain Collateral, as defined in such
Security Agreement.


A.    Prepayment; Effect of Merger:



 
1.
This Note may be prepaid without premium or penalty, in whole or in part, on 20
days notice.




 
2.
In the event that the Merger is consummated pursuant to the terms of the Merger
Agreement, this Note, including without limitation all accrued interest (unless
paid in cash by the undersigned) and other obligations under this Note, shall
automatically be cancelled without further obligation on the part of the
Company.



B.    Default; Remedy. If any one or more of the following events of default
(each, an “Event of Default”) shall occur, that is to say:


1.    default shall be made in the payment of any principal or interest of this
Note when the same shall become due and payable, whether at maturity, by
acceleration, by notice of intention to prepay or otherwise;


2.    the undersigned shall become unable to pay its debts as they mature, seek
to auction all or a substantial portion of its assets, make a general assignment
for the benefit of creditors, commence or cause to be commenced a meeting of its
creditors or take advan-tage of any of the insolvency laws, or a case is
commenced or a petition in bankruptcy or for an arrangement or reorganization
under the Federal Bankruptcy Code (i) is filed against the under-signed, or (ii)
is filed by the undersigned, or a custodian or receiver (or other court designee
performing the functions of a receiver) is appointed for or takes possession of
the undersigned’s assets or affairs, or an order for relief in a case commenced
under the Federal Bankruptcy Code is entered;


3.    any judgment or judgments against the undersigned or its property for any
amount remains unpaid, undischarged, unsatisfied, unbonded or undismissed for a
period of ten (10) days, or a levy, sequestration or attachment against the
undersigned or his property for any amount remains unpaid, undischarged,
unstayed, unsatisfied or undismissed for a period of ten (10) days;


4.    any guaranty of the obligations of the undersigned to Lender is terminated
or breached, or if any guarantor of the obligations of the undersigned to the
Lender attempts to terminate, challenge the validity of, or its liability under,
any such guaranty or similar agreement;
 
 
 

--------------------------------------------------------------------------------

 


5.    any event of default shall occur under any agreement between Lender and
the undersigned, including without limitation the Security Agreement, any
Stockholder Pledge Agreement or any guaranty related thereto, which is not cured
within any applicable grace period, or


6.    any termination of the Merger Agreement pursuant to the terms therein,


then this Note (x)(i) upon the occurrence of an Event of Default pursuant to
subsection 2 of this Section (B) shall immediately become due and payable,
without notice; and (ii) upon the occurrence of any other Event of Default,
shall become due and payable, upon delivery of written notice of such Event of
Default by Required Holders, to the undersigned, in each case together with
reasonable attorneys’ fees, if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof; and (y) shall bear interest at
a rate of interest per annum equal to fifteen percent (15%). To the extent
permitted by applicable law interest shall accrue with respect to interest that
is due and not paid. In the event the Bridge Lenders or Lender take action under
the Security Agreement or any Stockholder Pledge Agreement, such holders shall
proceed first under the Security Agreement and thereafter, only if the Company’s
obligations to the Bridge Lenders and Lender are not satisfied, under such
Stockholder Pledge Agreement.


C.    Governing Law. This Note is being delivered in the State of New York, and
shall be construed and enforced in accordance with the laws of such State. Any
judicial proceeding by the undersigned against Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Note, shall be brought only in federal or state court
located in the City of New York, State of New York. Any judicial proceeding
brought against the undersigned with respect to this Note may be brought in any
court of competent jurisdiction in the City of New York, State of New York,
United States of America, and, by execution and delivery of this Note, the
undersigned accepts, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Note or any related agreement.
Nothing herein shall affect the right to serve process in any manner permitted
by law or shall limit the right of Lender to bring proceedings against the
undersigned in the courts of any other jurisdiction. The undersigned waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.


D.    Waiver of Jury Trial. THE UNDERSIGNED EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS
NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND THE UNDERSIGNED HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THIS WAIVER OF THE RIGHT TO TRIAL
BY JURY.
 
 
 

--------------------------------------------------------------------------------

 


E.    Notices. All notices required hereunder shall be given in the manner set
forth in the Note Purchase Agreement.


F.    Transfer to Comply with the Securities Act of 1933. The holder of this
Note and each transferee hereof, by its acceptance thereof, agrees that (i) no
public distribution of Notes will be made in violation of the Act, and (ii)
during such period as the delivery of a prospectus with respect to the Note may
be required by the Act, no public distribution of the Note will be made in a
manner or on terms different from those set forth in, or without delivery of, a
prospectus then meeting the requirements of Section 10 of the Act and in
compliance with applicable state securities laws. Furthermore, it shall be a
condition to the transfer of this Note that any transferee thereof be bound by
all of the terms and conditions contained in this Note.


G.    Subordination. The holder of this Note and each transferee hereof, by its
acceptance hereof, agrees that any payment or distribution in respect of the
Note (i) is expressly subordinated to the Company’s obligations to Almi Foretags
Partner, AB, a corporation recognized under the laws of Sweden and (ii) is pari
passu with the Company’s obligations to Petrus Holdings S.A., a corporation
organized under the laws of Luxembourg.


H.    The undersigned expressly waives any presentment, demand, protest, notice
of protest, or notice of any kind.


I.    This Note may only be amended with the written consent of the undersigned
and the Lender.
 

  NEONODE INC.        By: /s/ Mikael Hagman 



 
 

--------------------------------------------------------------------------------

 
 